1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DENYING
                                                         PLAINTIFF’S MOTION FOR SUMMARY
                                                     )   JUDGMENT
14   CLARK, et.al.,
                                                     )
15                  Defendants.                      )   ([ECF Nos. 116, 121)
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On March 26, 2021, the Magistrate Judge issued a Findings and Recommendation
22   recommending that Plaintiff’s motion for summary judgment be denied. (ECF No. 121.) The
23   Findings and Recommendation was served on Plaintiff and contained notice that objections were due
24   within fourteen (14) days. (Id.) On April 12, 2021, Plaintiff filed objections. (ECF No. 122.)
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
27   the Court finds the Findings and Recommendations to be supported by the record and by proper
28   analysis.
                                                         1
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.    The Findings and Recommendation filed on March 26, 2021, is adopted in full; and

3             2.    Plaintiff’s motion for summary judgment, filed on January 22, 2021 (ECF No. 116) is

4                   denied.

5
6    IT IS SO ORDERED.

7    Dated:    May 13, 2021
                                               SENIOR DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
